.       1




    Honorable Robert S. Calvert        Opinion No. M-469
    Comptroller of Public Accounts
    State.Capitol Building             Re:   Whether a commercial
    Austin, Texas                            feeding lot is obligated
                                             to furnish the County Tax
                                             Assessor-Collector with a
                                             list containing the names
                                             of the owners and the
                                             number of cattle each
                                             owner has placed in the
                                             lot as of January 1st of
    Dear Mr. Calve&:                         each year.
            Your recent opinion request reads as follows:
                 "In your recent Opinion No. M-445, dated
            August 11, 1969, in answer to a question from
            the County Attorney of Castro County, Texas,
            you concluded that a custom cattle feeding lot
            is not a 'place of storage' as such phrase is
            intended in Article 7243, Vernon's Civil Statutes;
            and that therefore Dimmitt Feed Yards, Inc., is
            not obligated to furnish the County Tax Assessor
            of Castro County a list of the names of those
            owning cattle located within said lot on January 1
            of each year and the number of such cattle.,upon
            demand by such Assessor.
                 "As stated in said Opinion M-445, the facts
            giving rise to the opinion request are as follows:
                      "In January of 1969 the Honorable
                Kent Birdwell, Tax Assessor-Collector of
                Castro County, made demand on Dimmitt
                ,Feed Yards, Inc., a custom cattle feeding
                .lot situated in Castro County, for a list
                containing the names of the owners and the
                number of cattle each owner had located in
                the Dimmitt Feed Yards, Inc., lot in Castro
                County as of January 1, 1969, Dimmitt Feed
                Yards, Inc., after some discussion, agreed
                to furnish the names of the owners having


                              -2339-
Hon. Robert S. Calvert, page 2, (M-469)


               cattle placed with them on that date
               but would not furnish Mr. Birdwell with
               a list containing the number of cattle
               placed there with them by each owner on
               January 1, 1969.
          "We now request your opinion on the following
     querction:
          "Under the facts above recited, and assuming
     that Dimmitt Feed Yards, Inc., is a commercial
     feed lot having as its primary function the 'finish-
     ing out* of cattle for market, is Dimmitt Feed
     Yards, Inc., obligated to furnish a list to the
     Tax Assessor-Collector of Castro County containing
     the name of the owners and the number of cattle
     each owner has placed in such commercial feeding
     lot as of January 1st of each year upon demand by
     the Tax Assessor-Collector, under either Article
     7148 or Article 7152(2), Vernon's Civil Statutes?"
     We are of the opinion that the provisions of Article
7148, Vernon's Civil Statutes, do not obligate the feed-lot
to furnish the list in question to the Tax Assessor-Collector.
     Article      7148 reads as follows:
           "Any person, co-partnership, association,
     or corporation, doing business in this State and
     carrying and possessing any stock of goods of
     whatsoever nature, shall upon demand by the tax
     assessor of the county in which such stock of
     goods is located, furnish said tax assessor with
     a verified copy of the last inventory of said
     stock  of goods, together with the inventory value
     thereof.
           "The affidavit to the inventory shall state
     that said inventory includes every article in the
     stock  carried by such personj co-partnershi
     association,or corporation and that no part of
     such stock is owned, operated or controlled by
     any person, co-partnership, association; or
     corporation other than the person furnishing such
     inventory.




                             - 2340 -
.       .




Hon. Robert S. Calvert, page 3,          (M-469)


                 "Any persons, co-partnerships, associations
            or corporations who have space leased in which
            merchandise or any character of business is or
            was operated on January 1st so making such inven-
            tory, shall further state, if such is the case,
            what persons, associations, co-partnerships or
            corporations own or control any part of the stock
            of goods offered for sale and their residence in
            conjunctimk                of goods owned by the
            person, co-partnership, association, or corpora-
            tion rendering such inventory and not contained
            in such inventory.
                 "Any person or agent or representative of
            such co-partnership, association, or corporation
            who shall fail to furnish such inventory and
            information as set forth above upon demand by the
            tax assessor of the county in which such property
            is located, shall be subject to all the penalties
            now existing against any person for making a false
            rendition of property for the purpose of taxation.
            Acts 3rd C.S. 1923 p. 1'72."(Rmphasis added.)
     Without attempting to dispose of all of the questions
that might arise in applying this Article to the facts in your
request, suffice it to say that it relates only to a stock
of goods offered for sale, As we understand the fact sub-
mitted, the cattle in question do not fall in this category.
         In construing the similar phrase, 'stock of merchandise,"
    as used in an Illinois statute, the Supreme Court of Illinois
    said:
                 "The words 'stock of merchandise' in the
            statute are used in the common and ordinary
            acceptation of those terms, meaning the goods
            which a merchant holds for sale, snd are equi-
            valent to 'stock I t d I as ordinarly under-
            stood amon merch$ts?    eCharles J. Off & Co. v.
            Morehead..85 N-E. 264, 235 111. 40; 40 Words and
            Phrases 309* (Emphasis added.)
         There is nothing to indicate that the cattle are offered
    for sale by the feed-lot, or for that matter enyonej.and
    certainly there is nothins to indicate that tht cattle are a
    part of the inventory of the stock carried by the feed-lot.



                               - 2341-
Hon. Robert S. Calve&,   page 4 (M-469)


     Cmthe other hand, we are of the opinion that Article
7152(2), Vernon's Civil Statutes, especially in conjunction
with Article 7160, does require the feed-lot owner to fur-
nish a list to the Tax Assessor-Collector containing the
names of the owners and the number of cattle each owner has
placed in the lot as of January 1st of each year,
     Article 7152(2) is as follows!
          "All property shall be listed or rendered
     in the manner following:
          "(1) By the owner. Every,~;;;on,,o;,f;ll
     age and sound mind, being a res
     State, shall list all of his real estate, moneys,
     credits, bonds or stock of joint stock or other
     companies (when the property of such company is
     not assessed in this State), moneys loaned or
     invested, annuities, franchises, royalties, and
     all other property.
          "(2) As agent. He shall also list all lands
    or other real estate, moneys and other personal
              invested loaned or otherwise controlled
    @33&s      agent 0; attorneyr or on account of q
    other person, company, or corporation,.whatsoever,
    and all moneys deposited subject to his order,
    check, or drafts and credits due from or owing by
    any person, body corporate or politic," (Emphasis
    added.)
     It follows that as to all cattle controlled by the owner
of the feed-lot on account of another, the lists in question
should be furnished under paragraph (2) of Article 7152 and
all cattle owned by him should be rendered under paragraph
(1) thereof. From the facts submitted it is clear that all
cattle not owned by the feed-lot owner are controlled by him
on account of another person, con any or corporation.
State v. Eggerman, 16 S.W. 1067, 81 Tex, 569 the Suprez
Court of Texas held that the word "behalf" m&m   in the name
of, on account of, benefit, advantage, interest.
     Article 7160 further states:
          "Persons required to list property on behalf
     of others shall list it in the same manner in which
     they are required to list their own, but they shall


                         -   2342-
Hon. Robert S. Calvert, page 5 (M- 469)


     list it separately from -their
                               ..   own, specifying
                                             . ,
     in each case me name 0s me person, estat:,
     company or corporation to whom it belongs.
     Under Article 7149, the term "person" includes a
firm, company or corporation.
     Consequently, Articles 7152(2) and 7160 require
the owner of the feed-lot to list the cattle owned by
others as of January 1st of each year and to list the
names of such owners.

                        SUMMARY
     Under Articles 7152(2) and 7160, Vernon's Civil
     Statutes, a commercial feed-lot having as its
     primary function the "finishing-out" of cattle
     for market is obligated to furnish a list to the
     Tax Assessor-Collector of the county in which the
     feed-lot is located, containing the names of the
     owners and the number of cattle each owner has
     placed in such commercial feeding lot as of Janu-
     ary 1st of each year. However, that obligation
     does not arise under Article 7148 or Article 7243,
     Vernon's Civil Statutes.
                                          yours,



                                      General of Texas
AW:dc
Prepared by Alfred Walker
Assistant Attorney General
APPROVED:                             MJMDE F, GRIFFIN
OPINION COMMITTEE                     Staff Legal Assistant
Kerns Taylor, Chairman                HAWTHORNE PHILLIPS
George Kelton, Vice-Chairman          Executive Assistant
Louis Neumam
John Reeves                           NOLA WHITE
Jerry Roberts                         First Assistant
Sarah E, Phillips


                        I   2343
                               -